DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 07/26/2021.
Claims 1-19 are pending. Claims 1, 6, 9, and 16 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 07/26/2021.  This IDS has been considered.

Specification Objections
6.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: 
“Memory device with column path control circuit that controls column path for accessing a core circuit with multiple bank groups”.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-6, 9-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM-0372 (US 2020/0020372 A1). Further supported by Kim-7060 (US 2019/0267060 A1) for limitation analysis.
Regarding independent claim 1, KIM-0372 teaches a semiconductor memory device (Fig. 1 “semiconductor device”) comprising: 
a core circuit (Fig. 1: 4 “core circuit”) including a plurality of memory cell arrays electrically connected between a plurality of row lines and a plurality of column lines (Fig. 1: 4 in context of para [0003], para [0004]); and 
a column path control circuit (Fig. 1: 1, 2, 3, 4 combined) configured to generate a preliminary column pulse (Fig. 12: WT_SUM/ RD_SUM) from a command signal (Fig. 1: CA<1:N>, para [0022]) irrelevant (irrelevant taken as not directly related in a one to one correlation) to a column address signal (e.g. ADD_BG is not directly correlated to CA<1:N>), 
to generate a main column pulse (Fig. 7, Fig. 1: AYP_BG) in response to an enable time point of the column address signal (Fig. 7: ADD_BG, see also Fig. 12 for correlated timepoint) and an enable time point of the preliminary column pulse (Fig. 7: WT-SUM/ RD_SUM, see also Fig. 12 for correlated timepoint), and 
to enable an access target column line (para [0033]: column line of column in a selected BG for “column operation”) among the plurality of column lines (para [0033] and para [0034]. Limitation is further supported by Kim-7060 Fig. 1: 500, 600 and para [0043] where it is taught that of column path control circuit  functions to enable access/ select column line for bank group).
Regarding claim 2, KIM-0372 teaches the semiconductor memory device according to claim 1, is wherein the core circuit includes a plurality of bank groups, the column address signal includes a bank group address signal, and 
the column path control circuit comprises: 
a preliminary column pulse generation circuit configured to generate the preliminary column pulse by delaying the command  signal irrelevant to the column address signal; 
an address processing circuit configured to determine an enable period of the main column pulse for one of the plurality of bank groups by decoding the bank group address signal in synchronization with a delay time of the preliminary column pulse; and 
an addressing pulse generation circuit configured to generate the main column pulse for the one of the plurality of bank groups that is enabled during the enable period.
(see claim 6 rejection analysis)
Regarding claim 3, KIM-0372 teaches the semiconductor memory device according to claim 2, wherein the address processing circuit is configured to determine, as the enable period, a period between a first time point and a second time point, the first time point determined based on enable time points of the command signal and the bank group address signal, and the second time point determined based on enable time points of the preliminary column pulse and a delayed bank group address signal.
(see claim 6 rejection analysis)
Regarding claim 4, KIM-0372 teaches the semiconductor memory device according to claim 2, wherein the preliminary column pulse generation circuit is shared among the plurality of memory bank groups. (see claim 6 rejection analysis)
Regarding claim 5, KIM-0372 teaches the semiconductor memory device according to claim 2, wherein the address processing circuit is shared among the plurality of memory bank groups. (see claim 6 rejection analysis)
Regarding independent claim 6, KIM-0372 teaches a semiconductor memory device (Fig. 1 “semiconductor device”) comprising: 
a core circuit (Fig. 1: 4 “core circuit”) including a plurality of memory cell arrays electrically connected between a plurality of row lines and a plurality of column lines, wherein the plurality of memory cell arrays are divided into a plurality of bank groups (see para [0003]-para [0004]. See also see para [0033]); and 
a column path control circuit (Fig. 1: 1, 2, 3, 4 combined) controlling a column path for accessing an access target column line among the plurality of column lines (see para [0033]: target column operation in a bank. Limitation is further supported by Kim-7060 Fig. 1: 500, 600 and para [0043] where it is taught that of column path control circuit  functions to enable access/ select column line for bank group) , 
wherein the column path control circuit comprises: 
a preliminary column pulse generation circuit (Fig. 1: 1, 2 combined) shared among the plurality of memory bank groups (Fig. 1: 4) and configured to generate a preliminary column pulse (Fig. 12: WT_SUM, RD_SUM) by delaying a command signal (Fig. 5, Fig. 6: command signal associated with RDAYP, WTAYP and delay shown in Fig. 5/ Fig. 6, para [0054]) during a first period of time (see e.g. Fig. 12: T1-T5); 
an address processing circuit (Fig. 8: 32) shared among the plurality of memory bank groups (Fig. 8: BG’s) and configured to determine a first time point and a second time point (width, duration of pulse for bank column operation, see Fig. 12: duration time points of P1 of AYP_BG pulse), 
the first time point (Fig. 12: start of P1) determined based on (based on connotates a correlated event) the command signal and a bank group address signal (in context of Fig. 12: pulse P1 start point is based on RDAYP/ WTAYP timing and bank group BG address), and the second time point (Fig. 12: end of P1 or width of P1) determined based on the preliminary column pulse (Fig. 9: WT_SUM, RD_SUM, see also Fig. 9 Fig. 12 for correlated signals) and a delayed bank group address signal (Fig. 9: ADD_LATP. see also Fig. 9 Fig. 12 for correlated signals); and 
an addressing pulse generation circuit (Fig. 9: 314 pulse width adjustment circuit) provided for each of the plurality of bank groups and configured to generate a main column pulse (Fig. 12: AYP_BG) that is activated between the first time point and the second time point and to provide the main column pulse (Fig. 12: P1, see para [0082]: “pulse width” of AYP_BG) to the access target column line (para [0033]).
Regarding independent claim 9, KIM-0372 teaches a column path control circuit (Fig. 1 circuitry in  semiconductor device) that controls a column path for accessing a core circuit (Fig. 1: 4) including a plurality of memory cells electrically connected between a plurality of row lines and a plurality of column lines (see para [0033], para [0003]-para [0004]), 
the column path control circuit comprising: 
a column enable signal generation circuit (Fig. 1: 1, 2 combined) configured to generate a preliminary column pulse  (Fig. 12: WT_SUM, RD_SUM) from a command signal irrelevant to a column address signal (para [0022], Fig. 1: CA<1:N>), and 
to generate a main column pulse (Fig. 12, Fig. 7, Fig. 1: AYP_BG) in response to an enable time point of the column address signal (Fig. 12: CA) and an enable time point of the preliminary column pulse (Fig. 12: WT_SUM, RD_SUM); and 
a column selection signal generation circuit (Fig. 7: 3) configured to generate a column selection signal (para [0033]: signal for column operation) on the basis of the main column pulse (para [0033]: AYP_BG) and to enable an access target column line among the plurality of column lines (para [0033]: column line in a bank for column operation. Limitation is further supported by Kim-7060 Fig. 1: 500, 600 and para [0043] where it is taught that of column path control circuit  functions to enable access/ select column line for bank group).
Regarding claim 10, KIM-0372 teaches the column path control circuit according to claim 9, wherein the core circuit includes a plurality of bank groups, the column address signal includes a bank group address signal, and the column enable signal generation circuit comprises: a preliminary column pulse generation circuit configured to generate the preliminary column pulse by delaying the command signal irrelevant to the column address signal; an address processing circuit configured to determine an enable period of the main column pulse for one of the plurality of bank groups by decoding the bank group address signal in synchronization with a delay time of the preliminary column pulse; and an addressing pulse generation circuit configured to generate the main column pulse for the one of the plurality of bank groups that is enabled during the enable period.
(see claim 6 rejection analysis)
Regarding claim 11, KIM-0372 teaches the column path control circuit according to claim 10, wherein the preliminary column pulse generation circuit is shared among the plurality of memory bank groups, and is configured to generate the preliminary column pulse by delaying the command signal during a first period of time. (see claim 6 rejection analysis)
Regarding claim 12, KIM-0372 teaches the column path control circuit according to claim 10, wherein the address processing circuit is shared among the plurality of memory bank groups, and is configured to determine a first time point and a second time point, the first time point determined based on enable time points of the command signal and the bank group address signal, and the second time point determined based on enable time points of the preliminary column pulse and a delayed bank group address signal.
(see claim 6 rejection analysis)
Regarding claim 15, KIM-0372 teaches the column path control circuit according to claim 12, wherein the addressing pulse generation circuit is provided for each of the plurality of bank groups, generates the main column pulse that is activated between the first time point and the second time point, and provides the main column pulse to the access target column line.
(see claim 6 rejection analysis)

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
13.	Claims 16-19  is/are rejected under 35 U.S.C. 103 as being obvious over Kim-0372 (US 2020/0020372 A1) , in view of Kim-7060 (US 2019/0267060 A1)
Regarding independent claim 16, KIM-0372 teaches a semiconductor memory device (Fig. 1 “semiconductor device”) comprising: 
a core circuit (Fig. 1: 4 “core circuit”) including a plurality of memory cells coupled between a plurality of row lines and a plurality of column lines (see para [0003]-para [0004]); 
a row path control circuit configured to enable a target row line among the plurality of row lines (limitation is general and associated with row decoder in array, see address control circuitry in Fig. 1);
a column path control circuit (Fig. 1 circuitry) configured to enable a target column line among the plurality of column lines (para [0033]: target column line of target BG for “column operation”); and 

wherein the column path control circuit (Fig. 1 circuitry)  includes: 
a column enable signal generation circuit (Fig. 1: 1, 2 combined) configured to generate a preliminary column pulse  (Fig. 12: WT_SUM, RD_SUM) by delaying a command signal (Fig. 5, Fig. 6: command signal associated with RDAYP, WTAYP and delay shown in Fig. 5/ Fig. 6, para [0054]) and 
generate a main column pulse (Fig. 12, Fig. 7, Fig. 1: AYP_BG) in response to a bank group address signal (Fig. 9: ADD_BG), the command signal (Fig. 5, Fig. 6: command signal associated with RDAYP, WTAYP) and the preliminary column pulse (Fig. 12: WT_SUM, RD_SUM), 
the main column pulse(Fig. 12, Fig. 7, Fig. 1: AYP_BG)  enabled in synchronization with a delay time (see Fig. 12) of the preliminary column pulse (Fig. 12: WT_SUM, RD_SUM); and 
a column selection signal generation circuit (Fig. 7: 3) configured to generate a column selection signal (para [0033]: signal for column operation) based on the main column pulse (para [0033]: AYP_BG) and enable the target column line using the column selection signal (para [0033]: column line in a bank for column operation).
Kim-0372 is silent with respect to data path control circuit details.
Kim-7060 teaches – 
a data path control circuit (Fig. 1: 400 “data path selection circuit”, see also Fig. 2) configured to store data in a target memory cell (e.g. cell in specific bank group, e.g. BG0) among the plurality of memory cells or output the data stored in the target memory cell (see para [0048]: read and write control. See also para [0006]).
KIM-0372 and Kim-7060 are in analogous field of art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kim-7060 into the teachings of Kim-0372 such that data path control circuit components and functionality can be integrated in the apparatus in order to implement various modes of operation and thus optimize performance “…data input/output method in different ways for various modes…” (Kim-7060 para [0003] and SUMMARY).
Regarding claim 17, KIM-0372 and Kim-7060  teach the semiconductor memory device according to claim 16, wherein the command signal is configured to irrelevant to a column address signal. (see claim 1 rejection analysis)
Regarding claim 18, KIM-0372 and Kim-7060  teach the semiconductor memory device according to claim 16, wherein the column path control circuit is configured to determine, as the enable period, a period between a first time point and a second time point, the first time point determined based on enable time points of the command signal and the bank group address signal, and the second time point determined based on enable time points of the preliminary column pulse and a delayed bank group address signal. (see claim 6 rejection analysis)
Regarding claim 19, KIM-0372 and Kim-7060  teach the semiconductor memory device according to claim 16, wherein the core circuit is configured to includes a plurality of bank groups, and the column path control circuit configured to generate the preliminary column pulse is shared among the plurality of memory bank groups. (see claim 6 rejection analysis)

Allowable Subject Matter
Claims 7-8 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
US 20150036439 A1: Fi. 1-Fig. 6 and associated disclosure applicable for all claims. This doc is US version of Foreign prior art submitted in IDS 07/26/2021.
US 2021/0312974 A1: Fig. 1-Fig. 49 disclosure applicable for al claims.
US 2021/0249065 A1: Fig. 1-Fig. 12 disclosure applicable for al claims.
US 2020/0160895 A1: Fig. 1-Fig. 13 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825